
	

113 HR 1999 IH: Savings, Accountability, Value, and Efficiency Act
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1999
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Murphy of Florida
			 (for himself, Mr. Joyce,
			 Mr. Peters of California,
			 Mr. Rice of South Carolina, and
			 Ms. Sinema) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committees on Appropriations,
			 Agriculture,
			 Energy and Commerce, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce waste and implement cost savings and revenue
		  enhancement for the Federal Government.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Savings, Accountability, Value,
			 and Efficiency Act or the SAVE Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Provisions Relating to Federal Property, Federal
				Contracts, and Information Technology
					Subtitle A—Amendments relating to Federal Property, Federal
				Contracts, and Information Technology
					Sec. 101. Management of Federal excess and underutilized real
				property.
					Sec. 102. Promotion of competition in Federal
				contracting.
					Sec. 103. Promotion of strategic sourcing in Federal
				contracting.
					Sec. 104. Avoiding duplicative information technology
				investments.
					Sec. 105. Strengthening oversight of information technology
				operations.
					Subtitle B—Data Center Consolidation
					Sec. 111. Purpose.
					Sec. 112. Definitions.
					Sec. 113. Federal Data Center Optimization
				Initiative.
					Sec. 114. Performance requirements related to data center
				consolidation.
					Sec. 115. Cost savings related to data center
				optimization.
					Sec. 116. Reporting requirements to Congress and the Federal
				Chief Information Officer.
					Sec. 117. Reduction and consolidation of data
				centers.
					Title II—Other Matters
					Sec. 201. Rescission of unobligated budget authority for
				Department of Energy ATVM loan program.
					Sec. 202. Report on implementation of certain Medicare and
				Medicaid fraud detection and program integrity provisions.
					Sec. 203. Enhancement of agricultural quarantine and inspection
				fees.
					Sec. 204. Authorization of depleted uranium sales.
					Sec. 205. Coordination of diesel emissions
				controls.
					Sec. 206. Repeal of duplicative catfish inspection
				program.
				
			IProvisions
			 Relating to Federal Property, Federal Contracts, and Information
			 Technology
			AAmendments
			 relating to Federal Property, Federal Contracts, and Information
			 Technology
				101.Management of
			 Federal excess and underutilized real property
					(a)In
			 generalChapter 5 of subtitle I of title 40, United States Code,
			 is amended by adding at the end the following new subchapter:
						
							VIIManaging Federal
				Excess and Underutilized Real Property
								621.National
				strategy and plan to manage Federal excess and underutilized real
				property
									(a)National
				strategyNot less than 6 months after the date of the enactment
				of this subchapter, and every two years thereafter, the Director of the Office
				of Management and Budget, in consultation with the head of each designated
				agency, shall develop and publish a national strategy for managing excess
				property and underutilized Federal real property. The national strategy shall
				include the following:
										(1)A statement of
				purpose, scope, and methodology.
										(2)A definition of excess and underutilized
				Federal real property, along with a list of risk factors that lead to such
				property becoming excess or underutilized.
										(3)Goals, subordinate
				objectives, activities, and performance measures, including the milestones and
				time frames for achieving objectives.
										(4)Resources,
				investments, and risk management.
										(5)Organizational
				roles, responsibilities, and coordination.
										(6)Integration and
				implementation plans.
										(7)For each national
				strategy after the first, a description of how the previous national strategy
				has been implemented.
										(b)DataNot less than 6 months after the date of
				the enactment of this subchapter, and every two years thereafter, the
				Administrator of General Services, in consultation with the head of each
				designated agency, shall develop and implement a plan to improve the Federal
				Real Property Profile established in accordance with Executive Order 13327 (40
				U.S.C. 121 note; relating to Federal real property asset management), that
				ensures the data collected is complete, accurate, and consistent. The plan
				shall include the following:
										(1)Clearly defined
				data collection requirements and consistent data reporting to the database
				across Federal agencies.
										(2)Designation of
				performance measures that are linked to performance goals and that are
				consistent with the requirements in Executive Order 13327, or any amendment to
				or replacement of such Executive order.
										(3)Recommendations for how Federal agencies
				can collaborate effectively to provide data when determining data collection
				requirements and limiting the number of measures collected to those determined
				to be essential, taking into account the cost and effort involved in collecting
				the data when determining data collection requirements.
										(4)For each plan after the first, a
				description of how the previous plan has been implemented.
										(c)Submission and
				publication
										(1)SubmissionThe national strategy required by
				subsection (a) and the plan required by subsection (b) shall be submitted to
				each committee of jurisdiction in the House of Representatives and the
				Senate.
										(2)OMB
				publicationThe national
				strategy required by subsection (a) shall be published on the Web site of the
				Office of Management and Budget.
										(3)GSA
				publicationThe plan required
				by subsection (b) shall be published on the Web site of the General Services
				Administration.
										(d)Designated
				agency definedIn this section, the term designated
				agency means each agency listed in section 901(b) of title
				31.
									.
					(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 5 of subtitle I of title 40, United States
			 Code, is amended by adding at the end the following:
						
							
								Subchapter VII—Managing Federal Excess
				and Underutilized Real Property
								Sec.
								621. National strategy and plan to manage
				Federal excess and underutilized real
				property.
							
							.
					102.Promotion of
			 competition in Federal contracting
					(a)Office of
			 Federal procurement policyNot later than six months after the
			 date of enactment of this Act, the Administrator for Federal Procurement Policy
			 shall issue guidance to Federal agencies to reinvigorate the role of the
			 competition advocate, consistent with the recommendations of the Government
			 Accountability Office in its report GAO–10–833 (July 26, 2010).
					(b)Elements of
			 guidanceThe guidance issued pursuant to subsection (a) shall
			 include key factors agencies should consider in appointing and utilizing
			 competition advocates, such as placement within the organization, skill set,
			 and potential methods to effectively carry out their duties, and shall direct
			 agencies to require their competition advocates to actively involve program
			 offices in highlighting opportunities to increase competition.
					103.Promotion of
			 strategic sourcing in Federal contracting
					(a)Savings
			 goalsNot later than six months after the date of enactment of
			 this Act, and for 4 years annually thereafter, the Director of the Office of
			 Management and Budget shall issue Government-wide savings goals for the
			 strategic sourcing of goods and services by executive agencies required to
			 designate or appoint a Chief Financial Officer as set forth in section 901 of
			 title 31. The Director may issue goals required by this section that are
			 customized to individual agencies or sourcing efforts.
					(b)Matters
			 coveredIn complying with subsection (a), the Director shall
			 provide at a minimum—
						(1)guidance to
			 executive agencies on calculating savings generated from strategic sourcing
			 efforts; and
						(2)standards to
			 measure progress towards meeting savings goals established by subsection
			 (a).
						(c)ReportNot
			 later than 5 years after the date of enactment of this Act, the Director shall
			 submit to Congress a report on the extent of savings realized through the
			 strategic sourcing of goods and services by executive agencies during the
			 period Government-wide savings goals are required to be issued pursuant to
			 subsection (a).
					104.Avoiding
			 duplicative information technology investments
					(a)PurposeThe
			 purpose of this section is to improve transparency in order to ensure that
			 agencies avoid making duplicative information technology investments.
					(b)Reporting
			 potential duplication
						(1)Responsibility
			 of agency chief information officersEach agency chief
			 information officer shall utilize existing or newly developed transparency
			 mechanisms to report to the Director of the Office of Management and Budget,
			 not later than six months after the date of enactment of this Act and at least
			 annually thereafter, on the results of the agency’s efforts to identify and
			 eliminate, where appropriate, each potentially duplicative information
			 technology investment.
						(2)Functions of the
			 directorNot later than 90 days after the date of enactment of
			 this Act, the Director of the Office of Management and Budget shall issue a
			 policy requiring consistency among all agencies in identifying information
			 technology investments in any required reporting, and such investments shall
			 include applicable research and development projects and mission-essential
			 systems.
						105.Strengthening
			 oversight of information technology operationsSection 11303(b) of title 40, United States
			 Code, is amended—
					(1)by redesignating
			 paragraph (5) as paragraph (6); and
					(2)by inserting after
			 paragraph (4) the following new paragraph (5):
						
							(5)Analyses of
				investments in operations and maintenanceThe Director shall
				require each executive agency to develop a policy consistent with OMB guidance
				for performing analysis on each operational/steady state information technology
				investment to measure how well the investment is achieving expected cost,
				schedule, performance, and other goals, and to determine whether the investment
				provides the most cost effective way of delivering business value. The agencies
				shall conduct these operational analyses on a yearly basis and shall report the
				results to the Director and through existing or newly developed transparency
				mechanisms.
							.
					BData Center
			 Consolidation
				111.PurposeThe purpose of this subtitle is to optimize
			 Federal data center usage and efficiency.
				112.DefinitionsIn this subtitle:
					(1)Federal Data
			 Center Optimization InitiativeThe term Federal Data Center
			 Optimization Initiative or the Initiative means the
			 initiative developed and implemented by the Director, through the Federal Chief
			 Information Officer, as required under section 113.
					(2)Covered
			 agencyThe term covered
			 agency means any agency included in the Federal Data Center Optimization
			 Initiative.
					(3)Federal Chief
			 Information OfficerThe term
			 Federal Chief Information Officer means the Administrator of the
			 Office of Electronic Government established under
			 section
			 3602 of title 44, United States Code.
					(4)Data
			 CenterThe term data
			 center means a closet, room, floor, or building for the storage,
			 management, and dissemination of data and information, as defined by the
			 Federal Chief Information Officer under guidance issued pursuant to this
			 section.
					(5)Federal Data
			 CenterThe term Federal data center means any data
			 center of a covered agency used or operated by a covered agency, by a
			 contractor of a covered agency, or by another organization on behalf of a
			 covered agency.
					(6)Server
			 UtilizationThe term server utilization refers to
			 the activity level of a server relative to its maximum activity level,
			 expressed as a percentage.
					(7)Power usage
			 effectivenessThe term power usage effectiveness
			 means the ratio obtained by dividing the total amount of electricity and other
			 power consumed in running a data center by the power consumed by the
			 information and communications technology in the data center.
					113.Federal Data
			 Center Optimization Initiative
					(a)Requirement for
			 initiativeThe Federal Chief
			 Information Officer, in consultation with the chief information officers of
			 covered agencies, shall develop and implement an initiative, to be known as the
			 Federal Data Center Optimization Initiative, to optimize the usage and
			 efficiency of Federal data centers by meeting the requirements of this Act and
			 taking additional measures, as appropriate.
					(b)Requirement for
			 planWithin 6 months after
			 the date of the enactment of this Act, the Federal Chief Information Officer,
			 in consultation with the chief information officers of covered agencies, shall
			 develop and submit to Congress a plan for implementation of the Initiative
			 required by subsection (a) by each covered agency. In developing the plan, the
			 Federal Chief Information Officer shall take into account the findings and
			 recommendations of the Comptroller General review required by section
			 115(e).
					(c)Matters
			 coveredThe plan shall include—
						(1)descriptions of
			 how covered agencies will use reductions in floor space, energy use,
			 infrastructure, equipment, applications, personnel, increases in
			 multiorganizational use, and other appropriate methods to meet the requirements
			 of the initiative; and
						(2)appropriate
			 consideration of shifting federally owned data centers to commercially owned
			 data centers.
						114.Performance
			 requirements related to data center consolidation
					(a)Server
			 utilizationEach covered agency may use the following methods to
			 achieve the maximum server utilization possible as determined by the Federal
			 Chief Information Officer:
						(1)The closing of
			 existing data centers that lack adequate server utilization, as determined by
			 the Federal Chief Information Officer. If the agency fails to close such data
			 centers, the agency shall provide a detailed explanation as to why this data
			 center should remain in use as part of the submitted plan. The Federal Chief
			 Information Officer shall include an assessment of the agency explanation in
			 the annual report to Congress.
						(2)The consolidation
			 of services within existing data centers to increase server utilization
			 rates.
						(3)Any other method
			 that the Federal Chief Information Officer, in consultation with the chief
			 information officers of covered agencies, determines necessary to optimize
			 server utilization.
						(b)Power usage
			 effectivenessEach covered agency may use the following methods
			 to achieve the maximum energy efficiency possible as determined by the Federal
			 Chief Information Officer:
						(1)The use of the
			 measurement of power usage effectiveness to calculate data center energy
			 efficiency.
						(2)The use of power
			 meters in data centers to frequently measure power consumption over
			 time.
						(3)The establishment
			 of power usage effectiveness goals for each data center.
						(4)The adoption of
			 best practices for managing—
							(A)temperature and
			 airflow in data centers; and
							(B)power supply
			 efficiency.
							(5)The implementation
			 of any other method that the Federal Chief Information Officer, in consultation
			 with the Chief Information Officers of covered agencies, determines necessary
			 to optimize data center energy efficiency.
						115.Cost savings
			 related to data center optimization
					(a)Requirement To
			 track costsEach covered agency shall track costs resulting from
			 implementation of the Federal Data Center Optimization Initiative within the
			 agency and submit a report on those costs annually to the Federal Chief
			 Information Officer. Covered agencies shall determine the net costs from data
			 consolidation on an annual basis.
						(1)FactorsIn
			 calculating net costs each year under subsection (a), a covered agency shall
			 use the following factors:
							(A)Energy
			 costs.
							(B)Personnel
			 costs.
							(C)Real estate
			 costs.
							(D)Capital expense
			 costs.
							(E)Operating system,
			 database, and other software license expense costs.
							(F)Other appropriate
			 costs, as determined by the agency in consultation with the Federal Chief
			 Information Officer.
							(b)Requirement To
			 track savingsEach covered agency shall track savings resulting
			 from implementation of the Federal Data Center Optimization Initiative within
			 the agency and submit a report on those savings annually to the Federal Chief
			 Information Officer. Covered agencies shall determine the net savings from data
			 consolidation on an annual basis.
						(1)FactorsIn
			 calculating net savings each year under subsection (b), a covered agency shall
			 use the following factors:
							(A)Energy
			 savings.
							(B)Personnel
			 savings.
							(C)Real estate
			 savings.
							(D)Capital expense
			 savings.
							(E)Operating system,
			 database, and other software license expense savings.
							(F)Other appropriate
			 savings, as determined by the agency in consultation with the Federal Chief
			 Information Officer.
							(c)Requirement To
			 use cost-Effective measuresCovered agencies shall use the most
			 cost-effective measures to implement the Federal Data Center Optimization
			 Initiative.
					(d)Use of
			 savingsAny savings resulting from implementation of the Federal
			 Data Center Optimization Initiative within a covered agency shall be used for
			 the following purposes:
						(1)To offset the
			 costs of implementing the Initiative within the agency.
						(2)To further enhance
			 information technology capabilities and services within the agency.
						(e)Government
			 accountability office reviewNot later than 3 months after the
			 date of the enactment of this Act, the Comptroller General of the United States
			 shall examine methods for calculating savings from the Initiative and using
			 them for the purposes identified in subsection (d), including establishment and
			 use of a special revolving fund that supports data centers and server
			 optimization, and shall submit to the Federal Chief Information Officer and
			 Congress a report on the Comptroller General’s findings and
			 recommendations.
					116.Reporting
			 requirements to Congress and the Federal Chief Information Officer
					(a)Agency
			 Requirement To report to CIOEach year, each covered agency shall submit
			 to the Federal Chief Information Officer a report on the implementation of the
			 Federal Data Center Optimization Initiative, including savings resulting from
			 such implementation. The report shall include an update of the agency’s plan
			 for implementing the Initiative.
					(b)Federal Chief
			 Information Officer requirement To report to CongressEach year,
			 the Federal Chief Information Officer shall submit to the relevant
			 congressional committees a report that assesses agency progress in carrying out
			 the Federal Data Center Optimization Initiative and updates the plan under
			 section 113. The report may be included as part of the annual report required
			 under section
			 3606 of title 44, United States Code.
					117.Reduction and
			 consolidation of data centers
					(a)OMB
			 recommendationNot later than 6 months after the date of the
			 enactment of this Act, the Director of the Office of Management and Budget, in
			 consultation with the Administrator of General Services and the heads of other
			 executive agencies, shall issue recommendations for reducing or consolidating
			 the number of Federal data centers in existence as of the date of the enactment
			 of this Act—
						(1)by at least 40
			 percent not later than September 30, 2018; and
						(2)by at least 80
			 percent not later than September 30, 2023.
						(b)Reduction of
			 data centersNot later than 6 months after the issuance of
			 recommendations by the Director of the Office of Management and Budget under
			 subsection (a), the head of each executive agency shall implement the
			 recommendations by reducing the number of Federal data centers in accordance
			 with such recommendations.
					IIOther
			 Matters
			201.Rescission of
			 unobligated budget authority for Department of Energy ATVM loan
			 programOf the funds made
			 available by section 129 of the Consolidated Security, Disaster Assistance, and
			 Continuing Appropriations Act, 2009, Public Law 110–329, the unobligated
			 balance is hereby rescinded.
			202.Report on
			 implementation of certain Medicare and Medicaid fraud detection and program
			 integrity provisionsSection
			 1128J(a)(1)(A) of the Social Security Act (42 U.S.C. 1320a–7k(a)(1)(A)) is
			 amended by adding at the end the following new clause:
				
					(iii)Report on
				Integrated Data Repository and One Program Integrity SystemNot later than six months after the date of
				enactment of this clause, the Secretary shall submit to the appropriate
				congressional committees a report on the following:
						(I)Integrated Data
				RepositoryEfforts to
				finalize plans and schedules for fully implementing and expanding the use of
				the Integrated Data Repository, including actions taken to finalize, implement,
				and manage plans for incorporating data into the Integrated Data Repository and
				actions taken to define measurable financial benefits expected from the
				implementation of the Integrated Data Repository.
						(II)One Program
				Integrity SystemActions
				taken to plan, schedule, and conduct training on the One Program Integrity
				System, a Web-based portal and suite of software tools used to analyze and
				extract data from the Integrated Data Repository, and actions taken to define
				measurable financial benefits expected from the use of the One Program
				Integrity
				System.
						.
			203.Enhancement of
			 agricultural quarantine and inspection feesSection 2509(a) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (21 U.S.C. 136a(a)) is amended—
				(1)in paragraph
			 (1)(A), by inserting striking commercial aircraft, commercial truck, or
			 railroad car and inserting private vessel, commercial aircraft,
			 private aircraft, commercial truck, commercial bus, or railroad car;
			 and
				(2)by striking
			 paragraph (2) and inserting the following new paragraph:
					
						(2)LimitationIn setting the fees under paragraph (1),
				the Secretary shall ensure that the amount of the fees is commensurate with the
				aggregate costs of agricultural quarantine and inspection services. The costs
				of the services conducted under subparagraph (A) of such paragraph, with
				respect to commercial aircraft or other vehicles, includes the costs of any
				related inspections of passengers arriving on the commercial aircraft or other
				vehicles.
						.
				204.Authorization
			 of depleted uranium sales
				(a)Section 3112(a) of
			 the USEC Privatization Act, Public Law 104–134 (42 U.S.C. 2297h–10), is amended
			 to read as follows:
					
						(a)Transfers and
				sales by the secretaryThe Secretary shall not provide enrichment
				services or transfer or sell any uranium to any person except as consistent
				with this section. For purposes of this section, with the exception of
				subsection (b), uranium shall include but not be limited to
				natural uranium concentrates, natural uranium hexafluoride, high enriched
				uranium, low enriched uranium, depleted uranium, and any byproduct of uranium
				processing.
						.
				(b)Section 3112(d) is
			 amended—
					(1)in paragraph (1),
			 by striking sell natural and low-enriched uranium (including
			 low-enriched uranium derived from highly enriched uranium) and
			 inserting transfer or sell any uranium; and
					(2)in paragraph (2),
			 by striking natural or low-enriched uranium and inserting
			 any uranium.
					(c)Section 3112(f) is
			 renumbered as 3112(h).
				(d)After section
			 3112(e), insert new subsections (f) and (g) as follows:
					
						(f)ReportingNot
				less than 30 days nor more than two years prior to the transfer or sale of any
				uranium for any purpose, the Secretary shall notify the House and Senate
				Committees on Appropriations, the House Energy and Commerce Committee, and the
				Senate Committee on Energy and Natural Resources of the following:
							(1)The amount of
				uranium to be transferred or sold.
							(2)An estimate by the
				Secretary of the gross market value of the uranium on the expected date of the
				transfer or sale of the uranium.
							(3)The expected date
				of transfer or sale of the uranium.
							(4)The recipient of
				the uranium.
							(5)The funds, if any,
				the Secretary expects to receive in exchange for the uranium, and the
				Secretary’s plans for the funds, and, if the Secretary plans to retain the
				funds, a citation of the legal authority for doing so.
							(6)The value of the
				services and materials the Secretary expects to receive in exchange for the
				uranium, including any changes to the gross value of the uranium by the
				recipient for uranium to be provided to the Department of Energy.
							(7)The purpose of the
				transfer or sale.
							(g)List of
				transfers and salesThe Secretary shall maintain a list
				identifying all notifications required by subsection (f) of this section and
				for each notification identifying the expected date of the notification, the
				actual date of the transaction and any information pertaining to the actual
				transaction that differs from the information provided in the notification. For
				each notification, the list shall identify the date of the relevant Secretarial
				determination, if any, pursuant to subsection (d)(2)(B) of this
				section.
						.
				205.Coordination of
			 diesel emissions controlsThe
			 Director of the Office of Management and Budget shall, not later than six
			 months after the date of enactment of this Act, develop a strategy—
				(1)to assess the
			 collective results of Federal funding of activities that have the effect of
			 reducing mobile source diesel emissions; and
				(2)to identify and
			 eliminate any unnecessary duplication, overlap, and fragmentation of such
			 activities.
				206.Repeal of
			 duplicative catfish inspection program
				(a)In
			 generalEffective on the date
			 of the enactment of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8701 et seq.), subsection (b) of section 11016 of such Act (Public Law 110–246;
			 122 Stat. 2130) and the amendments made by such subsection are repealed.
				(b)ApplicationThe Federal Meat Inspection Act (21 U.S.C.
			 601 et seq.) shall be applied and administered as if subsection (b) of section
			 11016 (Public Law 110–246; 122 Stat. 2130) of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8701 et seq.) and the amendments made by such
			 subsection had not been enacted.
				
